 190DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Mead Corporation,Harriman DivisionandInter-national Association of Machinists and AerospaceWorkers,AFL-CIO,Petitioner and Local 12281,and International Union of District 50, Allied andTechnical Workers of the United States and Cana-da. Case 10-RC-8419March 22, 1971DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNPursuant to a Stipulation Upon Certification forConsent Election, as amended and approved by theRegional Director for Region 10, an election by secretballot was conducted among certain employees of theEmployer as set forth in said stipulation. At theconclusion of the election the parties were furnished atally of ballots which showed that of approximately107 eligible voters, 106 cast valid ballots of which 56were for the Petitioner, and 50 for the Intervenor. Noballotswere challenged. Thereafter, the Intervenorfiled timely objections to conduct alleged to haveaffected the results of the election.Pursuant to the National Labor Relations BoardRules and Regulations, Series 8, as amended, theActing Regional Director conducted an investigationof the timely oijections. Thereafter, on January 7,1971, he issued and duly served on the parties hisreport on the foregoing objections in which herecommended that they be overruled. On January 22,1971, the Intervenor filed timely exceptions to theActing Regional Director's Report on Objections.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor are labor organi-zations claiming to represent certain employees of theEmployer.3.A question affecting commerce exists concern-ing the representation of employees of the Employer1Chairman Miller would remand for a hearing on Objection 4, whereinit is alleged that Petitioner interfered with the election through the conductof its agent in campaigning at or near the polling area.Although theevidence relative to this incident is in conflict,that offered in support ofthisobjection shows that Petitioner'sagent approached an employeeentering the polling area to vote and urged him to vote for the PetitionerIn the opinion of the Chairman, the Board's longstanding policy requiringthat elections be set aside because of electioneering in the polling area is towithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following employees constitute anappropriateunit for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.All production and maintenance employees of theEmployer at its Harriman, Tennessee, operation,excluding all office and plant clerical, qualitycontrol, technical, administration, executive andresearch employees, engineers, draftsmen, profes-sional employees, guards, and foremen, and allother supervisors as defined in the Act.5.The Board has considered the Acting RegionalDirector's Report, the Intervenor's exceptions there-to,and the entire record in this case, and herebyadopts the Acting Regional Director's findings,conclusions, and recommendations.'We agree with the Regional Director that theconduct alleged by the Employer in Objection 4,standing alone, is without merit. The circumstancesare as follows: At 2 p.m. on November 25, 1970, at thebeginning of the second polling session, the represent-atives of the various parties left the polling area at thedirection of the Board agent, only seconds before theBoard agent opened the polls. Intervenor's Represent-ative Floyd Mills exited the polling area (recreationroom) door just ahead of Petitioner's RepresentativeHarry F. Duncan. The Board agent verbally declaredthe polls open just as the representatives were goingthrough the door, where one unit employee, R. G.Walker, was standing. According to Mills, Petitioner'sRepresentative Duncan grasped employee Walker'shand as Walker entered through the door and said,"Don't forget to vote for the IAM. You know what Itold you about the pension and we'll take care ofthat."Walker then continued into the polling areaand voted. No other eligible voters, other than the twounion election observers, were present in the pollingarea at the time of the alleged remarks. Duncan had"no recollection" of the incident. In view of the factthatWalker's vote is not, in any event, dispositive ofthe election results, we agree with the Acting RegionalDirector that this single incident is not sufficient towarrant setting aside the election.Accordingly, we have overruled the objections andas the tally shows that the Petitioner has obtained amajority of the valid ballots cast, we shall certify it asbe enforced strictly, and, by its very nature,should be appliedto all suchconduct, whether or not theviolation of the rule would have a discernibleimpactuponthe resultsThe evidenceoffered by the Intervenorin supportof its objection, if true, shows a violationof the above policy andrequires asecond electionAccordingly,it is the Chairman's opinion that a materialissue of fact exists underObjection4 whichcould only' be resolved througha hearing189 NLRB No. 36 THE MEAD CORPORATION191the exclusive collective-bargaining representative ofthe employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that International AssociationofMachinists and Aerospace Workers, AFL-CIO,has been designated and selected by a majority of theemployees of the Employer in the appropriate unit astheir representative for the purposes of collectivebargaining and that pursuant to Section 9(c) of theAct, the said labor organization is the exclusiverepresentative of all such employees for the purposesof collective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.